Cole, J.
This is an appeal from an order dated January 15, 1875, refusing to set aside or modify tbe judgment of divorce in certain particulars on the application of the defendant. At a subsequent day the defendant made another motion to set aside the judgment, or for a modification of its provisions, covering the same ground as that embraced in the first motion, as well as additional ground. ITe has likewise taken an appeal from the second order, which is disposed of at the same time with the present one.
It is very apparent that a consideration of the first order is wholly unnecessary. The defendant can obtain all the relief to which he is entitled on the appeal from the second order. And this appeal will therefore be “ dismissed upon, the ground that a party ought not to be permitted to bring two appeals to obtain that which he can obtain, if at all, upon one.” Young v. Groner, 22 Wis., 205.
By the Oowrt. — Appeal dismissed.